488 So.2d 161 (1986)
Michiah BANKS, Appellant,
v.
STATE of Florida, Appellee.
No. BE-327.
District Court of Appeal of Florida, First District.
May 15, 1986.
Michael E. Allen, Public Defender, and Kenneth D. Driggs, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Royall P. Terry, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
The disposition on review, imposing adult sanctions on a juvenile defendant without full compliance with the mandate of Section 39.111(6)(c) and (d), Florida Statutes (1983), must be vacated and remanded for resentencing, as required by State v. Rhoden, 448 So.2d 1013 (Fla. 1984). The trial court shall consider each of the criteria enumerated in Section 39.111(6)(c), conduct a disposition hearing consonant with the direction of Section 39.111(6)(a), and reduce to writing the findings of fact and the reasons for imposing adult sanctions.
The disposition imposed is reversed and the cause remanded for redisposition in conformance with Section 39.111(6)(c) and (d), Florida Statutes.
BOOTH, C.J., and SMITH and WENTWORTH, JJ., concur.